               Case 2:17-cv-00094-RAJ Document 409 Filed 08/24/20 Page 1 of 2




1                                                            The Honorable Richard A. Jones

2

3

4

5                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
6                                    AT SEATTLE
7    ABDIQAFAR WAGAFE, et al., on behalf No. 2:17-cv-00094-RAJ
     of themselves and others similarly situated,
8                                                 MINUTE ORDER GRANTING
                             Plaintiffs,          UNOPPOSED MOTIONS TO SEAL
9
          v.
10
     DONALD TRUMP, President of the
11
     United States, et al.,
12
                             Defendants.
13
           The clerk issues the following minute order by the authority of the Honorable
14
     Richard A. Jones, United States District Court Judge.
15       There being no opposition, the following Motions to Seal are GRANTED:
16       1. Plaintiffs’ Motion to Seal Plaintiffs’ Supplemental Brief re: Outstanding
     Discovery Disputes and Supporting Documents (Dkt. # 377);
17
         2. Defendants’ Motion to Seal Defendants’ Response to Plaintiffs’ Supplemental
18   Brief re: Outstanding Discovery Disputes and Exhibits A and C-S attached to the
19   Declaration of Victoria M. Braga (Dkt. # 382);
         3. Defendants’ Motion to Seal Defendants’ Reply to Plaintiffs’ Opposition to
20
     Motion to Redact Portions of the May 28, 2020 Hearing Transcript (Dkt. # 390); and
21
         4. Defendants’ Motion to Seal Joint Submission of the Parties (Dkt. # 395).
22

23   MINUTE ORDER GRANTING
     UNOPPOSED MOTIONS TO SEAL - 1
     (2:17-CV-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 409 Filed 08/24/20 Page 2 of 2




1        The parties are reminded that pursuant to this District’s Electronic Filing

2
     Procedures for Civil and Criminal Cases, and pursuant to this Court’s Standing Order
     (Dkt. # 65), for all motions a proposed order shall be attached as a Word-compatible
3
     file to an email sent to jonesorders@wawd.uscourts.gov. In the future, any motions for
4    which a proposed order is not provided may be stricken.

5
           DATED this 24th day August, 2020.
6

7                                             WILLIAM M. McCOOL,
                                              Clerk of the Court
8
                                               /s/ Victoria Ericksen
9                                             Deputy Clerk to Hon. Richard A. Jones

10

11

12

13

14

15

16

17

18

19

20

21

22

23   MINUTE ORDER GRANTING
     UNOPPOSED MOTIONS TO SEAL - 2
     (2:17-CV-00094-RAJ)
